Citation Nr: 0616309	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  94-41 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.  

By its decision of January 12, 2005, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for a low back disorder.  Such decision was then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and the parties to such appeal thereafter 
jointly moved the Court to vacate the Board's January 2005 
decision and remand the matter to the Board for further 
action.  By its order, dated in December 2005, the Court 
granted the parties' motion and the case has since been 
returned to the Board for further review.  

This matter is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In the parties' joint motion before the Court, error was 
assigned on the basis that an inadequate VA medical 
examination was performed in March 2002 and that the Board 
improperly relied on the findings and opinions set forth by 
the examiner without seeking clarification or addressing 
certain aspects thereof.  A further VA medical evaluation is 
sought by the veteran on remand from the Court.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim of entitlement to service 
connection for a low back disorder, as 
well as notice of the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), as applicable to this matter.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's claimed low back 
disorder must be obtained for inclusion 
in his claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA medical examination by an 
orthopedic surgeon for the evaluation of 
the nature and etiology of his claimed 
low back disorder.  An exact duplicate of 
the notice provided to the veteran of the 
scheduled date, time, and location of 
such examination must be obtained and 
made a part of the claims folder.  The 
claims folder in its entirety must be 
made available to and reviewed by the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing.  
All pertinent diagnoses must be set 
forth.  

The examiner is asked to respond to the 
following, providing a professional 
opinion and supporting rationale where 
appropriate:

(a)  Is it at least as likely 
as not that any currently 
diagnosed disorder of the 
veteran's low back had its 
onset during his period of 
active duty from February 1978 
to June 1979 or is otherwise 
related to any event thereof?  

(b)  Is it at least as likely 
as not that arthritis of the 
veteran's low back was present 
within the one-year period 
immediately following his 
discharge from service in June 
1979, and if so, how and to 
what degree was any such 
arthritis manifested?  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

4.  Lastly, the veteran's claim of 
entitlement to service connection for a 
low back disorder must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take need take no action until otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 
369 (1999).  The purpose of this remand is to obtain 
additional evidentiary development and to preserve the 
veteran's due process rights.  No inference should be drawn 
as to the outcome of this matter by the actions herein 
requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




